United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF THE ARMY, SPECIAL
OPERATIONS COMMAND,
FORT BRAGG, NC, Employer

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1294
Issued: February 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2007 appellant filed a timely appeal from June 6, 2006 and January 25,
2007 decisions of the Office of Workers’ Compensation Programs denying her claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant’s claimed emotional condition is causally related to a
compensable factor of her employment.
FACTUAL HISTORY
On October 3, 2005 appellant, then a 50-year-old family advocacy program specialist in
the Family Readiness Division,1 filed an occupational disease claim for an emotional condition.
1

Appellant’s duties included serving as the program manager for the family advocacy program for soldiers in the
special operations community and their families.

She alleged that she developed depression, migraine headaches and elevated blood pressure in
March 2005 due to her job. Appellant alleged that her condition was due to workplace
discrimination, mismanagement,2 a hostile environment and inadequate training. In April 2004,
Kenneth Heaney, Assistant Deputy Chief of Staff, Special Operations Command and appellant’s
second level supervisor, berated and humiliated her in front of other individuals regarding her
job performance. In May 2004 appellant was relieved of her duties as the project officer for a
Gold Star Dinner3 by Alisha Sanders, Chief of the Family Readiness Division and her immediate
supervisor, because she had been on sick leave for two days and was not prepared to complete
the arrangements for the event. Ms. Sanders shouted at her. Appellant asked to discuss the
matter later because she had a headache but Ms. Sanders refused and continued criticizing her.
In July 2004 she received a notice of a proposed suspension for unsatisfactory job performance.
Appellant was suspended for 14 days in August 2004 for failure to follow her supervisor’s
instructions and for disrespectful behavior. In September 2004 she returned to work after her
suspension and was informed that a briefing was due in two days. Appellant was unable to meet
the deadline. Ms. Sanders became upset with her and “stormed” out of the office. Appellant was
afraid of losing her job. In December 2004 she received another 14-day suspension for failure to
follow instructions and disrespectful behavior. On January 6, 2005 appellant advised
Mr. Heaney that she had recently returned from sick leave and asked that they meet at a later
time because she was not feeling well. Mr. Heaney proceeded to counsel her regarding
procedures for submitting leave slips. He told her that she was his only “problem” employee
among 72 employees. Mr. Heaney noted that Ms. Sanders and others in management wanted to
terminate her but he dissuaded them. Appellant became fearful and anxious and went to the
emergency room. She alleged that she was repeatedly harassed and threatened with termination
which caused fear, anxiety, nightmares and post-traumatic stress symptoms. Ruth Barefoot,
Acting Chief of the Family Readiness Division, in Ms. Sanders’ absence, charged appellant with
being absent without leave (AWOL) on January 28 and February 2 to 3, 2005. An investigation
revealed that appellant was in duty status during that time and her pay and benefits were
restored.4 She was removed from her position as of March 11, 2005. In a July 18, 2004
statement, Teresa Dudley-McCall, a coworker, discussed the reasons that she disliked
Ms. Sanders’ and Mr. Heaney’s managerial styles. She criticized Ms. Sanders’ handling of the
Gold Star Dinner. Ms. Dudley-McCall opined that appellant was a good employee who was not
treated properly by Ms. Sanders and Mr. Heaney. In a May 11, 2006 statement, Veronica
Whitfield, a coworker, stated that appellant told her of ongoing workplace humiliation and
belittling between 2003 and 2005. On some occasions, she saw appellant experiencing anxiety
attacks and headaches after work.

2

Appellant alleged that her supervisors lacked sufficient knowledge and experience regarding the Family
Readiness Division.
3

A Gold Star Dinner is an event held for the families of soldiers who have died.

4

In a March 2, 2005 memorandum, Hans Meinhardt, Assistant Deputy Chief of Staff, provided findings
following an investigation into appellant’s absence from work for eight hours between January 28 and February 2
to 3, 2005. He interviewed several individuals and concluded that appellant was in the performance of her duties
during the time she was charged with being AWOL. However, appellant had failed to keep her supervisor properly
informed of her whereabouts during the workday.

2

Appellant submitted two investigative reports regarding her Equal Employment
Opportunity (EEO) complaint of discrimination based on reprisal (prior EEO complaints), race,
sex, age and disability (migraine headaches). She alleged that Ms. Sanders improperly issued
14-day suspensions in August and December 2004 for failure to follow instructions, conduct
prejudicial to the efficiency of the service and disrespectful behavior. In August 2004 appellant
was suspended because she changed the date of a scheduled event without the approval of
Ms. Sanders, purchased the wrong flags for the Gold Star Dinner and made other errors
concerning preparations for the dinner. Ms. Sanders counseled her on several occasions and
assisted her with the project. Mr. Heaney also counseled appellant regarding the need to follow
Ms. Sanders’ instructions. After returning to work following the August 2004 14-day
suspension, appellant was given two days to prepare slides for a Power Point slide presentation
and briefing as part of a Family Advocacy Program Training Conference. Ms. Sanders and
Mr. Heaney made corrections to the slides and asked her to revise them. Appellant alleged that
she could not complete the requested changes on time because certain information was not
available and she had insufficient time. Ms. Sanders indicated that appellant refused to make the
requested changes to the slides. She issued the 14-day suspension and sought the termination of
appellant from her position because she failed to follow directions and was disrespectful.
Ms. Sanders and Mr. Heaney denied that they discriminated against appellant. Investigator
Thaddeus Johnson determined that appellant failed to establish that her suspensions were
improper.5
The employing establishment controverted appellant’s claim. Ms. Sanders denied that
she harassed or discriminated against appellant. She stated that appellant never claimed that she
had a disability due to her migraine headaches. Ms. Sanders relieved appellant of some of her
duties regarding the Gold Star Dinner, not all her duties. The preparations for the dinner were
not being made in a timely manner by appellant; the dinner program to be printed was not
correct; she questioned instructions given to her regarding the music for the dinner. When
Ms. Sanders counseled her regarding incidents of tardiness, appellant became upset and started
to walk out. Ms. Sanders stated that if appellant did not want to be counseled at that time they
could discuss the Gold Star Dinner. She asked appellant not to leave but she continued walking
and went home. Ms. Sanders sent her an e-mail informing her that she would replace her as the
lead on the Gold Star Dinner. Appellant’s August 2004 suspension was issued for her failure to
follow instructions regarding the Gold Star Dinner and walking out of the office during a
discussion after being asked to remain. The December 2004 suspension was issued because she
refused to make changes on the briefing slides as requested and refused to discuss the matter
with her supervisor. Each of appellant’s suspensions was preceded with an opportunity to
present a response. Each suspension was investigated and upheld. Ms. Sanders stated that
appellant sometimes reported late for work, did not always advise her supervisor of her
whereabouts and sometimes failed to see her assignments through to completion. In
September 2004 Ms. Sanders asked appellant not to use her doctor of ministry title on any work
products because this religious title was not a condition of her employment and had nothing to do
with her federal job. Appellant continued to use the title despite Ms. Sanders’ instructions.

5

In addition to her EEO complaints, appellant filed a grievance against the employing establishment that was not
resolved in her favor.

3

Appellant submitted medical evidence in support of her claim. In notes dated May
through December 2005, Sylvia Branson, a licensed clinical psychologist, stated that appellant’s
supervisor counseled her in an inappropriate manner and caused flashbacks to a counseling
incident when she was a military chaplain. She diagnosed adjustment disorder and posttraumatic stress disorder. In reports dated August 2005 through January 2006, Dr. Valerie A.
Murray, an attending psychiatrist, diagnosed anxiety, bipolar depression and post-traumatic
stress disorder. She indicated that these conditions were caused by work stress, including harsh
treatment from her supervisor who ultimately fired her.
By decision dated June 6, 2006, the Office denied appellant’s claim on the grounds that
the factual and medical evidence failed to establish that she sustained an emotional condition
causally related to compensable factors of her employment.
On June 26, 2006 appellant requested a hearing. A telephonic hearing was held on
November 8, 2006. Appellant testified that she had a disability when she was hired, chronic
migraine headaches. Her disability was ignored by management and was aggravated by
workplace incidents. Because of the disciplinary actions taken by management, appellant feared
losing her job. On some occasions when her supervisors counseled her, she requested a
postponement of the discussion because of her headaches but her supervisors continued the
discussions. Queen Degraphenreid, a coworker, testified that appellant was experiencing
problems at work but she did not provide details.
By decision dated January 25, 2007, the Office hearing representative affirmed the
June 6, 2006 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.6 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.7
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.8
6

5 U.S.C. §§ 8101-8193.

7

Lillian Cutler, 28 ECAB 125 (1976).

8

Michael Thomas Plante, 44 ECAB 510 (1993).

4

When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.9 When a claimant fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.10 As a rule, allegations alone by a claimant are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.11 Where the claimant alleges compensable factors of employment,
she must substantiate such allegations with probative and reliable evidence.12 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter asserted, then the Office must base its decision on an analysis of the medical
evidence.13
ANALYSIS
Appellant alleged that her emotional condition was caused by a number of employment
conditions or incidents.
A number of appellant’s allegations concern personnel or administrative matters. The
Board has held that an administrative or personnel matter will be considered to be an
employment factor only where the evidence discloses error or abuse on the part of the employing
establishment.14 In determining whether the employing establishment erred or acted abusively,
the Board has examined whether the employing establishment acted reasonably.15 In May 2004
appellant was relieved of her duties as the project officer for a Gold Star Dinner by Ms. Sanders
who stated that she relieved appellant of some of her duties regarding the Gold Star Dinner, not
all. The preparations for the dinner were not being made in a timely manner, the dinner program
to be printed was not correct and appellant questioned instructions given to her regarding the
music for the dinner. Ms. Sanders sent appellant an e-mail informing her that she would replace
her as the lead on the Gold Star Dinner. She provided an explanation for the change in
appellant’s assigned duties regarding the dinner, that she was not performing all of her tasks in a
timely and correct manner. Appellant has failed to establish error or abuse in Ms. Sanders’
handling of the work assignments for the dinner. She alleged that disciplinary actions taken
against her were unfair. In July 2004 appellant received a notice of proposed suspension for
9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Margaret S. Krzycki, 43 ECAB 496 (1992).

11

See Charles E. McAndrews, 55 ECAB 711 (2004).

12

Joel Parker, Sr., 43 ECAB 220 (1991).

13

See Charles D. Edwards, 55 ECAB 258 (2004).

14

Id.

15

Janice I. Moore, 53 ECAB 777 (2002).

5

unsatisfactory job performance. She provided insufficient evidence to establish that the notice of
proposed suspension was improperly issued. The record shows that an August 2004 suspension
was issued for her failure to follow instructions regarding the Gold Star Dinner and walking out
of the office during a discussion about the dinner after Ms. Sanders asked her to remain. The
record shows that she changed the date of the dinner without the approval of Ms. Sanders,
purchased the wrong flags for the dinner and made other errors concerning preparations for the
dinner. There is insufficient evidence that management erred or acted abusively in issuing the
August 2004 suspension. Regarding the December 2004 suspension, the record shows that
appellant prepared slides for a presentation and briefing as part of an upcoming conference.
Ms. Sanders and Mr. Heaney asked her to make certain corrections to the slides. She indicated
that appellant refused to make any changes or to talk to her about the slides. The
December 2004 suspension was issued for her failure to follow supervisory instructions and
disrespectful behavior. The record shows that each of appellant’s suspensions was preceded with
an opportunity to present a response. Each suspension was investigated and upheld. The EEO
investigative reports determined that appellant failed to establish that her suspensions were
improper. She has failed to establish error or abuse in the handling of management’s handling of
the disciplinary actions. Therefore, this allegation is not deemed a compensable employment
factor.16 Appellant alleged that she feared losing her job because of the disciplinary actions.
However, a feeling of job insecurity is not compensable under the Act.17 On January 6, 2005
appellant advised Mr. Heaney that she had recently returned from sick leave and asked that they
meet at a later time because she was not feeling well. Mr. Heaney did not dismiss her and
proceeded to counsel her regarding procedures for submitting leave slips. Appellant alleged that
Mr. Heaney told her that she was his only problem employee among 72 employees and noted
that Ms. Sanders and other supervisors wanted to terminate her but he dissuaded them. There is
insufficient evidence to establish error or abuse regarding Mr. Heaney’s discussion with
appellant in January 2005. Appellant did not establish that Mr. Heaney acted abusively when he
continued the discussion regarding her use of sick leave or in his comments regarding her job
performance. Therefore, this allegation is not deemed a compensable employment factor.
Appellant alleged that she had inadequate training for her position. However, she submitted
insufficient evidence to support this allegation. Therefore, it is not deemed a compensable factor
of employment. Ms. Barefoot charged appellant with being AWOL on two occasions.
Ms. Sanders stated that appellant sometimes reported late for work and did not always advise her
supervisor of her whereabouts. An investigation revealed that appellant was in duty status
during the days that she was charged with being AWOL. Her pay and benefits were restored.
However, the investigation revealed that appellant had failed to keep her supervisor informed of
her location during the workday. The fact that the investigation showed that she was not AWOL
does not establish that it was improper for the employing establishment to conduct the
investigation. Therefore, appellant’s allegation regarding the AWOL charge is not deemed a
compensable factor of employment. She alleged that her supervisors lacked sufficient
knowledge and experience for their positions. However, appellant provided insufficient
evidence in support of this allegation. Therefore it is not established as factual and is not deemed
a compensable employment factor. Because there is insufficient evidence of error or abuse in the

16

Charles D. Edwards, supra note 13.

17

Peter D. Butt, 56 ECAB 117 (2004).

6

handling of these administrative or personnel matters, these allegations are not deemed
compensable factors of employment.
Appellant alleged that she was repeatedly harassed and threatened with termination
which caused fear, anxiety, nightmares and post-traumatic stress symptoms. Mere perceptions of
harassment or discrimination are not compensable under the Act. Appellant’s burden of proof is
not discharged with allegations alone. She must support her allegations with probative and
reliable evidence.18 Appellant alleged that Mr. Heaney berated and humiliated her in front of
other individuals regarding her job performance. Mr. Heaney denied that he discriminated
against her and appellant provided insufficient evidence to establish her allegation as factual. In
September 2004 appellant was informed that a briefing was due in two days. She was unable to
meet the deadline. Ms. Sanders became upset with appellant and “stormed” out of the office.
She denied that she or anyone else ever harassed appellant and there is insufficient evidence to
establish that she did so. The two investigative reports regarding appellant’s EEO complaints of
discrimination indicated that she failed to establish wrongdoing by management. The Board
finds that there is insufficient evidence to establish that appellant’s allegations of harassment and
discrimination are factual. Therefore, these allegations are not deemed to be compensable
employment factors.19
Appellant alleged that she had a disability when she was hired, chronic migraine
headaches. Her disability was ignored by management and was aggravated by workplace
incidents. On some occasions when her supervisors counseled her, appellant requested a
postponement of the discussions because of her headaches but her supervisors continued the
discussions. Ms. Sanders stated that appellant never claimed that she had a disability due to her
migraine headaches and appellant failed to provide sufficient evidence establishing her allegation
of discrimination based on her migraine headaches. Therefore, this allegation is not deemed a
compensable factor of employment.
The witness statements are not sufficient to establish that appellant sustained an
emotional condition causally related to a compensable factor of employment.
Ms. Dudley-McCall discussed the reasons that she disliked Ms. Sanders’ and Mr. Heaney’s
managerial styles and Ms. Sanders’ handling of the Gold Star Dinner. She opined that appellant
was a good employee who was not treated properly by Ms. Sanders and Mr. Heaney.
Ms. Whitfield stated that appellant told her of ongoing workplace harassment between 2003 and
2005. On some occasions, she saw appellant experiencing anxiety attacks and headaches after
work. Ms. Degraphenreid stated that appellant was experiencing problems at work. The
witnesses did not describe any specific incidents of discrimination or harassment by
management. Therefore, their statements are insufficient to establish a compensable factor of
employment.

18

Cyndia R. Harrill, 55 ECAB 522 (2004).

19

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).

7

CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty causally related to a compensable
factor of employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 25, 2007 and June 6, 2006 affirmed.
Issued: February 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

